DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant’s response to Office action was received on April 7, 2022.
In response to Applicant’s amendment of the claims, none of the elements/limitations of Applicant’s claims are currently being interpreted under 35 U.S.C. 112(f)/sixth paragraph.
In response to Applicant’s amendment of the claims, please note the new 112, indefiniteness, rejection, below in this Office action.
In response to Applicant’s amendment of the claims, the 103 rejection section has been correspondingly revised.  Note that some claims no longer have 103 rejections; however, some claims continue to, as explained in the rejections.
Regarding the 103 rejections, Applicant first argues that the prior art does not teach “acquiring an obstacle distribution of a delivering zone adjacent to a target delivering zone.”  Examiner used the Theobald reference to teach this feature.  In terms of Applicant’s disclosure, an example of a delivering zone adjacent to a target delivering zone is as follows:  The target delivering zone may be a space immediately in front of a receptacle into which an item being sorted is going to be deposited.  The spaces to the left and to the right of the target delivering zone may be considered examples of “a delivering zone adjacent to a target delivering zone.”  For example, in Applicant’s Figure 2, if the square to the left of the square marked “First table trolley” is the “target delivering zone” because robot A is intending to deliver to the “First table trolley,” then the space at which robot B is placed may be considered to be an example of “a delivering zone adjacent to a target delivering zone” for that situation.
Theobald, Figure 13, is a drawing of a sorting area similar to Applicant’s claims.  A robot such as 30 may receive items from sources such as 34A-34C and route them to the proper sorted destination of one of 36A-36C.  This is described in Theobald, column 6, line 50, through column 9, line 52.  Note that, because the robots in Theobald may be ground vehicles, the various drop off locations may represent stations situated more or less at the same level on a two-dimensional floor plan, as in Applicant’s Figure 2.  Therefore, like Applicant’s claims, the drop off locations in Theobald have corresponding “target delivering zones,” that is, the space immediately next to the drop off location that the robot intends to occupy in order to drop off at that drop off location.  Since we have a two-dimensional floor plan, a space to the left or right of such a “target delivering zone” in Theobald may be considered to be “a delivering zone adjacent to a target delivering zone,” like in Applicant’s claims.
Theobald, column 8, line 63, through column 9, line 6, states:
To avoid a known or unknown obstacle (e.g., human, object or any other type of other entity) along the path, the controller 42 may signal the drive system 41 to slightly or dramatically divert its course around the obstacle based on data received from the sensor system 39. The controller 42 may also or alternatively signal the obstacle (e.g., a remotely actuated doorway) to partially or completely move or open. Upon arriving at the pickup location 34A, the controller 42 may signal the drive system 41 to stop and “park” the mobile robot 30 such that the conveyor system 38 may gather or otherwise receive the item 32 as described below.

Therefore, Theobald’s system can detect obstacles on the robot’s delivery path on its two-dimensional floor plan so that the robot can avoid the obstacle.  Since Theobald does not limit the robot’s path such that it could never be routed over a space adjacent to its target delivery zone, this means that the obstacle sensing and avoidance in Theobald may apply to such “adjacent to target delivery zone” spaces too.  Therefore, it may be said that Theobald discloses “acquiring an obstacle distribution of a delivering zone adjacent to a target delivering zone.”
Applicant’s argument on this issue appears to be that there is no explicit disclosure in Theobald of the robot being routed to avoid an obstacle specifically immediately adjacent to its drop off position, using Figure 13 as an example.  However, Examiner believes it is clear from Theobald that potential paths for the robot are not limited to only paths that are explicitly described in Theobald.  As just one example of this, even Figure 13 is not drawn literally -- the pickup and drop off locations are drawn above and below each other, yet the ground vehicle is able to reach them without flying.  There does not appear to be any limitations on potential paths in Theobald that would prohibit a potential approach to the target delivery location from the side (that is, adjacent).  Therefore, there is also no indication that the obstacle detection in Theobald cannot apply in such a situation and with such a floor plan.  As Examiner explained earlier, Theobald’s disclosure indicates a two-dimensional floor plan, and not simply a single back-and-forth one-dimensional, linear path, so Examiner believes that Applicant’s interpretation of Theobald’s disclosure here is overly restrictive.  Therefore, Examiner does not find this Applicant argument to be persuasive.
That being said, Examiner did drop the 103 rejections for the independent claims due to Applicant’s other argument, with respect to newly added (to the independent claims) “technical feature (2)” (see Applicant’s arguments), except with respect to method claim 1.  As explained in the revised 103 rejection for method claim 1 in this Office action, this is because, in a method claim, such a conditional limitation does not have to be given patentable weight.  For further explanation of this, see MPEP 2111.04(II).
One way that Applicant can attempt to force this feature to be given patentable weight in claim 1 would be to amend the claim language such that the conditional limitation has to be true, and then the resulting action is performed.  An example of this follows:
wherein determining the movement direction of the transfer table entering the target delivering zone according to the obstacle distribution comprises:
determining that there is an obstacle in one of the delivering zones adjacent to the target delivering zone and there is no obstacle in the other zone of the delivering zones adjacent to the target delivering zone, and then, in response, determining the movement direction of the transfer table entering the target delivering zone to be a direction parallel to the package storage device.
Claim Interpretation
In response to Applicant’s amendment of the claims, none of the elements/limitations of Applicant’s claims are currently being interpreted under 35 U.S.C. 112(f)/sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 17 has been amended to change it into an independent claim to a package delivery apparatus.  The preamble of claim 17 states that the package delivery apparatus comprises several elements, such as a moving base, a stand column, and other elements.  However, because these elements are introduced and recited in the preamble of claim 17, this could create confusion regarding how much patentable weight should be given to each of these elements.  Therefore, claim 17 is rejected under 35 U.S.C. 112, indefiniteness.
To attempt to overcome this indefiniteness rejection, Examiner suggests ending the preamble at the word “comprising”, with a colon (:) added after it.  Then, move the various elements of the package delivery apparatus (currently following the word “comprising”) into the body of the claim and outside of the preamble paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theobald, US 10048697 B1, in view of Cai, CN 206527060 U (citations are to accompanying English machine translation).
As per Claim 1, Theobald discloses:
- a package delivering method (column 7, lines 16-35 (parcel sorting facility));
- acquiring an obstacle distribution of a delivering zone adjacent to a target delivering zone, wherein each delivering zone corresponds to a package storage device (Figure 13; column 8, lines 57-62 (“In step 1208, the mobile robot 30 moves to the drop off location 36C as shown in FIGS. 3 and 13. The controller 42, for example, may signal the drive system 41 to autonomously move the mobile robot 30 along a predetermined path or an undetermined path from the pickup location 34A to the drop off location 36C.”); column 8, line 63, through column 9, line 6 (“To avoid a known or unknown obstacle (e.g., human, object or any other type of other entity) along the path, the controller 42 may signal the drive system 41 to slightly or dramatically divert its course around the obstacle based on data received from the sensor system 39.”); column 9, lines 7-31 (drop off));
- determining a movement direction of a transfer table entering the target delivering zone according to the obstacle distribution, wherein the transfer table is used for delivering a package into the package storage device (Figure 13; column 8, lines 57-62 (“In step 1208, the mobile robot 30 moves to the drop off location 36C as shown in FIGS. 3 and 13. The controller 42, for example, may signal the drive system 41 to autonomously move the mobile robot 30 along a predetermined path or an undetermined path from the pickup location 34A to the drop off location 36C.”); column 8, line 63, through column 9, line 6 (“To avoid a known or unknown obstacle (e.g., human, object or any other type of other entity) along the path, the controller 42 may signal the drive system 41 to slightly or dramatically divert its course around the obstacle based on data received from the sensor system 39.”); column 9, lines 7-31 (drop off); column 9, lines 32-44 (drop off location may have a chute));
- determining a package delivering mode according to the direction of the delivery destination from the transfer table (column 11, lines 56-62 (turntable));
- delivering the package into the package storage device corresponding to the target delivering zone according to the determined package delivering mode (Figure 13; column 8, lines 57-62 (“In step 1208, the mobile robot 30 moves to the drop off location 36C as shown in FIGS. 3 and 13. The controller 42, for example, may signal the drive system 41 to autonomously move the mobile robot 30 along a predetermined path or an undetermined path from the pickup location 34A to the drop off location 36C.”); column 9, lines 7-31 (drop off); column 9, lines 32-44 (drop off location may have a chute); column 11, lines 56-62 (turntable));
- a control device comprising modules (Figure 1; column 2, line 39, through column 3, line 14; column 6, lines 27-49).
Theobald fails to disclose wherein the direction of the delivery destination from the transfer table may vary according to the movement direction of the transfer table with respect to the delivery destination.  Cai discloses wherein the direction of the delivery destination from the transfer table may vary according to the movement direction of the transfer table with respect to the delivery destination (Figure 1; sheet 2, bottom half (AGVs may move transversely and/or longitudinally in between the pickup and delivery areas)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Theobald such that the direction of the delivery destination from the transfer table may vary according to the movement direction of the transfer table with respect to the delivery destination, as disclosed by Cai, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The end of claim 1 adds the following feature:  “in a case that there is an obstacle in one of the delivering zones adjacent to the target delivering zone and there is no obstacle in the other zone of the delivering zones adjacent to the target delivering zone, determining the movement direction of the transfer table entering the target delivering zone to be a direction parallel to the package storage device.”  Because this is a conditional limitation that does not necessarily occur, and this claim is a method claim, this feature is not required to be given patentable weight.

As per Claim 3, this claim adds the following feature:  “in a case that the movement direction of the transfer table is the direction parallel to the package storage device, determining the package delivering mode to be a linear delivering mode.”  Because this is a conditional limitation that does not necessarily occur, and this claim is a method claim, this feature is not required to be given patentable weight.  Therefore, this claim is rejected under the same reasoning as claim 1, from which this claim depends.

As per Claim 5, this claim adds the following feature:  “in a case that there are obstacles in two delivering zones adjacent to the target delivering zone, determining the movement direction of the transfer table entering the target delivering zone to be a direction perpendicular to the package storage device.”  Because this is a conditional limitation that does not necessarily occur, and this claim is a method claim, this feature is not required to be given patentable weight.  Therefore, this claim is rejected under the same reasoning as independent claim 1, from which this claim depends.

As per Claim 6, this claim adds the following feature:  “in a case that the movement direction of the transfer table is the direction perpendicular to the package storage device, determining the package delivering mode to be a rotary delivering mode.”  Because this is a conditional limitation that does not necessarily occur, and this claim is a method claim, this feature is not required to be given patentable weight.  Therefore, this claim is rejected under the same reasoning as claim 5, from which this claim depends.

Allowable Subject Matter
Claims 9 and 11-16 are allowed.
Claims 4 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Osagawa, US 20130325208 A1 (driving system of unmanned vehicle and driving path generation method).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628